Citation Nr: 0633144	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  03-34 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
leg fracture.

2.  Entitlement to service connection for a urinary tract 
infection.

3.  Entitlement to service connection for blood clot of the 
left arm.

4.  Entitlement to service connection for residuals of a 
right eye injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to November 
1946.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In the November 2003 substantive appeal, the veteran 
requested a hearing before a Board member at the RO.  In a 
statement submitted by his representative in August 2006, the 
veteran withdrew his request for a hearing in accordance with 
38 C.F.R. § 20.702(e) (2006).  

In the veteran's November 2003 substantive appeal he appears 
to be initiating a new claim for entitlement to service 
connection for a damaged artery in the right groin area.  
This matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  A left leg fracture did not occur during service and is 
otherwise unrelated to service.  

2.  Blood clots of the left arm did not occur during service 
and are otherwise unrelated to service.  

3.  There is no competent evidence that any current urinary 
tract infection had its onset during service or is otherwise 
related to service. 

4.  There is no competent evidence that the veteran currently 
suffers from an eye disability, other than refractive error.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
left leg fracture have not been met.  38 U.S.C.A. § 1110, 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for service connection for blood clots of 
the left arm have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

3.  The criteria for service connection for a urinary tract 
infection have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

4.  The criteria for service connection for residuals of an 
eye injury have not been met.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in August 2001.  This notice was 
provided to the veteran prior to initial adjudication of the 
claim by the RO in May 2003.  The veteran was told of the 
requirements to establish a successful claim, advised of his 
and VA's respective duties, and asked to submit information 
and/or evidence, which would include that in his possession, 
to the RO.  The timing and content of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Although VCAA notice was not provided as to assignment of 
disability ratings and effective dates, no prejudice to the 
appellant can result in this case.  The Board is denying the 
claims for service connection.  Any questions as to the 
effective dates and disability ratings to be assigned for the 
benefits sought are rendered moot.

Most of the veteran's service medical records are not 
available and are presumed destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC).  In October 2001, 
the RO sent a letter to the veteran informing him of the 
absence of his service medical records and requesting that he 
provide any copies of such records in his possession.  The RO 
also requested that the veteran provide alternative evidence, 
such a "buddy statements", letters written while on active 
duty, etc.  The veteran responded in October 2001, providing 
a report of physical examination dated in August 1946, a 
National Archives Form 13055, Request for Information Needed 
to Reconstruct Medical Data, a statement in support of his 
claim, and a VA discharge card dated in October 1949.  An 
April 2002 NPRC response indicated that a search of unit 
records had failed to provide additional evidence.  The RO 
has requested or the veteran as supplied all obtainable 
treatment records identified by the veteran.  In instances 
where the requested records were not received, the RO has 
informed the veteran of such.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  However, merely filing a claim for benefits and 
asserting, or even showing a disease or injury during service 
is not enough to necessitate a medical examination.  VA's 
duty to provide a medical examination is not triggered unless 
the record contains competent evidence of a current 
disability or symptoms of a current disability, and evidence 
that the claimed disabilities or symptoms may be associated 
with service.  38 U.S.C.A. § 5103A; Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  In this case, no objective 
evidence of record indicates that the veteran currently 
suffers from residuals of any eye injury.  All evidence, 
including the veteran's admission, shows that the claimed 
blood clots of the left arm and residuals of a left leg 
fracture both stem only from a post-service injury.  No 
competent evidence shows that any post service urinary tract 
infection is associated with service.  VA thus declines to 
provide medical examinations in this case.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.

Service Connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi,  3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

In this case the veteran's service medical records are 
presumed destroyed in the 1973 NPRC fire.  NPRC responses are 
negative to VA requests for other reports containing 
references to the veteran's in-service injuries.  In cases 
such as these, the VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis of this veteran's claims is 
undertaken with this duty in mind.  

The veteran contends that he suffers from post service 
urinary tract infections as a result of service.  He also 
contends that he is entitled to service connection for right 
and left eye damage resulting from a 1944 injury caused when 
magnesium flare ribbons ignited during service, for which he 
states that he was hospitalized at the Beaumont General 
Hospital.

Additionally, the veteran seeks compensation for residuals of 
a fracture of the left leg.  These claimed residuals include 
blood clots of the left arm and right groin.  He does not 
claim that this fracture occurred during service.  Indeed, he 
states in his November 2003 substantive appeal, that this 
fracture occurred after discharge.  To support his claim for 
service connection for these claimed disabilities, he points 
to a VA Form 10-78 issued in October 1949, that "authorizes 
maximum hospital benefits" to support his claim.  

Service Evidence

The only evidence from the veteran's service is a May 1946 
Personnel Qualifications Questionnaire and an August 1946 
Report of Medical Examination.

In the May 1946 questionnaire, the veteran answered "yes" 
to the question "Have you any physical defect or disability 
whatsoever".  In the space provided for an explanation he 
listed "Defective vision (20/30 correctable to 20/20)".  

An August 1946 report of medical examination reports that the 
veteran's eyes were normal with uncorrected vision of 20/60 
in the right eye and 20/50 in the left eye.  His bones, 
joints and muscles were normal.  There is no mention of any 
blood clots or other vascular conditions.  A notation states 
that the veteran had albuminuria but that there was no other 
evidence of any abnormality on urinalysis.  He was referred 
to Brook General Hospital for further study and the report 
stated in pertinent part "No evidence of any urinary tract 
disease.  G.U. clearance given".  




Residuals of left leg fracture and blood clots of left arm

An October 1949 Record of Hospitalization, from the VA 
Hospital in Dallas, Texas, shows that the veteran was treated 
for a fracture of the right ankle and thrombosis of the 
axillary and subclavian veins, due to use of crutches.  The 
date of admission is listed as in August 1949.

A March 1992 consultation sheet from Dr. R.G.T., indicates 
that the veteran had abnormal lipids, bilateral femoral 
bruits, abdominal bruit, and absent left dorsalis pedis.  

The only other evidence even remotely connected to the 
veteran's claimed disabilities is a March 2000 report of a 
cardiac catherization that included an approach through the 
right femoral artery.  There is no mention of blood clot or 
blockage of any peripheral arteries.  

By the veteran's own admission, the claimed fracture of his 
leg did not occur during service.  Furthermore, the October 
1949 VA Record of Hospitalization indicates treatment for a 
fracture of the right ankle, with no indication that the 
fracture had occurred prior to discharge, almost three years 
earlier.  The occurrence of a post service fracture does not 
satisfy the criterion of an event, injury, aggravation or 
onset of a disease during service.  Since the claimed broken 
leg occurred post service, this claim must be denied.  

In his November 2003 substantive appeal, the veteran stated 
that blood clots of the left arm also resulted from the post-
service leg fracture.  This is supported by the October 1949 
VA Record of Hospitalization.  The record is absent for any 
clinical evidence that the veteran has a blood clot of either 
arm during service, or since October 1949.  Since the veteran 
claims these blood clots as residual of his post-service 
fracture, and the May and August 1946 service documents make 
no mention of any vascular problems, this claim must be 
denied because the blood clots did not have their onset 
during service and evidence shows they are unrelated to 
service.  

The Board notes that no evidence of record shows that the 
veteran currently suffers from any residuals of the fracture 
or from blood clots of the left arm, or has so suffered since 
October 1949.  Because no evidence in over half a century 
documents any complications, treatment, or any continuing 
residuals of a left leg fracture or of left arm blood clots 
the Board must conclude the veteran currently does not suffer 
from such disabilities.  As discussed above, entitlement to 
service connection for disease or injury is limited to cases 
in which in-service events have resulted in disability.  See 
38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), service connection must be denied.  
Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Residuals of right eye injury

The veteran contends that a May Personnel Qualifications 
Questionnaire in which he listed an uncorrected vision of 
20/30 and the August 1946 Report of medical examination that 
lists uncorrected vision of 60/20 and 50/20 is evidence of an 
eye disability resulting from service, and thus validates his 
claim of residuals of an eye injury.  There is no indication 
that anyone other than the veteran filled out the 
questionnaire.  His recording of his uncorrected vision is 
not competent evidence of his vision, and his explanation 
relating this change in vision is not competent evidence of 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

The only post-service evidence presented of a current eye 
abnormality is a May 2000 optometry prescription for vision 
correction from J.M.H., O.D.  There is no mention of any 
residuals of injury of the veteran's eyes.

Significantly, refractive error of the eye, even if acquired 
during service, is not a disease or injury within the meaning 
of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  
Since there is no evidence of record that the veteran has any 
residuals of an injury suffered in service, or that an in-
service injury occurred, this claim must be denied.

Because there is no post service medical evidence documenting 
any complications, treatment, or any continuing residuals for 
a left eye injury the Board must conclude the veteran 
currently does not suffer from such disability.  As discussed 
above, entitlement to service connection for disease or 
injury is limited to cases in which in-service events have 
resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, in 
the absence of proof of a present disability (and, if so, of 
a nexus between that disability and service), service 
connection must be denied.  Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Urinary Tract Infection

Similarly, the claim for service connection for a urinary 
tract infection is without basis either as a current 
disability or as having onset during service.  The post 
service evidence consists of a report from Dr. R.J.F., dated 
in March 2000, indicating that the veteran had a recent 
problem of prostatitis / urinary tract infection which 
appeared to be both clinically and symptomatically resolved.  
The report also stated that the veteran had clinically 
significant benign prostatic hypertrophy.  Thus post service 
evidence did not find the veteran to suffer from a urinary 
tract infection that had not resolved.  The evidence he 
points to in service of albuminaria is not evidence of a 
urinary tract infection during service, let alone a chronic 
condition.  Indeed, the August 1946 report of medical 
examination states that referral to urology resulted in a 
clinical finding that there was no urinary tract infection.  
Since the record contains no evidence that any post service 
urinary tract infection is related to his service, the claim 
must be denied.

Conclusion

To the extent that the veteran has offered his own medical 
conclusions that at least some of his claimed disabilities 
are related to injuries during service, these conclusions and 
opinions are not competent evidence.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

In summary, no evidence of record shows any of the claimed 
disabilities to have had their onset during service, no 
evidence of record shoes that any of the claimed disabilities 
are otherwise related to service, and no evidence of record 
shows that the veteran currently suffers from any claimed 
disability other than refractive error of the eye, which is 
not a disability under applicable legislation.  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. § 3.102 (2005).  The Board regrets 
that a more favorable determination could not be made in this 
case.


ORDER

Entitlement to service connection for residuals of a left leg 
fracture is denied.  

Entitlement to service connection for a urinary tract 
infection is denied.  

Entitlement to service connection for blood clot of the left 
arm is denied.  

Entitlement to service connection for residuals of a right 
eye injury is denied.  



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


